Exhibit 10.3

 

SECURED TERM NOTE

 

FOR VALUE RECEIVED, STOCKERYALE, INC., a Massachusetts corporation (the
“Borrower”), hereby promises to pay to LAURUS MASTER FUND, LTD., c/o M&C
Corporate Services Limited, P.O. Box 309 GT, Ugland House, South Church Street,
George Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the “Holder”) or
its registered assigns or successors in interest, without demand, the sum of
Four Million Dollars ($4,000,000) (the “Principal Amount”), together with any
accrued and unpaid interest, on December 30, 2008 (the “Maturity Date”), if not
sooner paid.

 

The following terms shall apply to this Note:

 

ARTICLE I

 

INTEREST

 

1.1 Interest Rate. Interest payable on this Note shall accrue at the annual rate
of Prime Rate plus two percent (2%) (but in no event less than eight percent
(8%) per annum) and be payable in arrears commencing one month from the date
hereof and on the first business day of each consecutive calendar month
thereafter, and on the Maturity Date, accelerated or otherwise, due and payable
as described below (the “Interest Rate”). Interest shall be computed on the
basis of actual days elapsed in a year of 360 days. “Prime Rate” means the “base
rate” or “prime rate” published in the Wall Street Journal from time to time.
The Prime Rate shall be increased or decreased as the case may be for each
increase or decrease in the Prime Rate in an amount equal to such increase or
decrease in the Prime Rate; each change to be effective as of the day of the
change in such rate.

 

ARTICLE II

 

PAYMENTS OF PRINCIPAL AND INTEREST

 

2.1 Monthly Payments. Subject to the terms of this Article II, the Borrower
shall make monthly payments to the Holder in the principal amount of $121,212
(the “Monthly Principal Amount”), together with interest accrued to date on such
portion of the Principal Amount plus any and all other amounts owing under this
Note but not previously paid (the “Monthly Interest Amount and, together with
the Monthly Principal Amount and all other amounts owing under this Note,
collectively, the “Monthly Amount”), on April 1, 2006 and on the first business
day of each consecutive calendar month thereafter (each, a “Repayment Date”).

 

2.2 Optional Prepayments. In the event Borrower wishes to prepay all or a
portion of the Principal Amount or any and all other amounts owing under this
Note (collectively, the “Obligations”), Borrower shall deliver to the Holder
written notice indicating the amount intended to be so prepaid (the “Prepayment
Amount”) and the date on which such prepayment shall be made (the “Prepayment
Date”). Such notice shall be delivered to the Holder at least five (5) Business
Days’ prior to the Prepayment Date. On the Prepayment Date,



--------------------------------------------------------------------------------

Borrower shall pay to the Holder the Applicable Percentage of the Prepayment
Amount in satisfaction of the Prepayment Amount. All such prepayments shall be
(a) applied to the Obligations in such order as the Holder shall elect and
(b) credited (conditional upon final collection) to the Obligations three
(3) Business Days after receipt of such amounts by Holder in good funds in
dollars of the United States of America. Any amount received by Holder after
12:00 noon (New York time) on any business day shall be deemed received on the
next business day. For purposes of this Section 2.2, the term “Applicable
Percentage” means (1) 115% for the period commencing on the date hereof (the
“Closing Date”) and ending on the first anniversary of the Closing Date,
(2) 110% for the period commencing on the first day following the first
anniversary of the Closing Date and ending on the second anniversary of the
Closing Date and (3) 105% for the period commencing on the first day following
the second anniversary of the Closing Date and ending on the day immediately
preceding the Maturity Date.

 

ARTICLE III

 

EVENT OF DEFAULT

 

The occurrence of any of the following events is an Event of Default (“Event of
Default”):

 

3.1 Failure to Pay Principal, Interest or other Fees. The Borrower fails to pay
any installment of principal, interest or other fees hereon or in respect of any
other promissory note issued pursuant to the Purchase Agreement when due.

 

3.2 Breach of Covenant. The Borrower breaches any covenant or other term or
condition of this Note or the Purchase Agreement (as hereafter defined) in any
material respect and such breach, if subject to cure, continues for a period of
five (5) business days after the occurrence thereof.

 

3.3 Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in the Purchase Agreement, or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection therewith shall be false or misleading.

 

3.4 Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed.

 

3.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against the Borrower or any of its property or other assets for
more than $250,000 (to the extent not covered by independent third-party
insurance as to which the Holder is a lender’s loss payee and a named additional
insured and the insurer has been notified of such judgment and has not denied
coverage), and shall remain unvacated, unbonded or unstayed for a period of
ninety (90) days.

 

2



--------------------------------------------------------------------------------

3.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower.

 

3.7 Stop Trade; Delisting. (a) An SEC stop trade order or Principal Market
trading suspension of the Common Stock for 5 consecutive days or 5 days during a
period of 10 consecutive days, excluding in all cases a suspension of all
trading on a Principal Market or (b) Borrower’s Common Stock shall fail to be
listed on a Principal Market or any securities exchange or other securities
market (including the Nasdaq OTC Bulletin Board, but excluding the pink and
yellow sheets).

 

3.8 Guaranty. (a) Any guarantor of all or any part of the obligations owing
under this Note (each, a “Guarantor”) attempts to terminate, challenges the
validity of, or its liability under any guaranty agreement made in favor of the
Holder (each, a “Guaranty”), (b) any Guarantor shall default under any Guaranty
or any guaranty security agreement made in favor of the Holder (each a “Guaranty
Security Agreement”), which such default is not cured within any applicable cure
or grace period or (c) any Guaranty or Guaranty Security Agreement shall cease
to be valid, binding and enforceable in accordance with its terms.

 

3.9 Further Encumbrance. The Borrower shall not encumber, mortgage, pledge,
assign or grant any lien or security interest in any or all of its assets to any
person or entity other than those liens and security interests set forth on
Schedule 3.9 hereof.

 

3.10 Security Agreement. An Event of Default shall have occurred under and as
defined in the Security Agreement dated as of the date hereof between Borrower
and Holder, as the same may be amended, modified and supplemented from time to
time.

 

ARTICLE IV

 

DEFAULT PAYMENT

 

4.1 Default Rate. Upon the occurrence and during the continuance of an Event of
Default, a default interest rate of five percent (5%) per annum above the
Interest Rate shall apply to the amounts owed hereunder.

 

4.2 Cumulative Remedies. The remedies under this Note shall be cumulative.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

3



--------------------------------------------------------------------------------

5.2 Notices. Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
Borrower at the address as set forth on the signature page to the Purchase
Agreement executed in connection herewith and to the Holder at the address set
forth on the signature page to the Purchase Agreement for such Holder, with a
copy to Scott J. Giordano, Esq., Loeb & Loeb LLP, 345 Park Avenue, New York, New
York 10154, facsimile number (212) 407-4990, or at such other address as the
Borrower or the Holder may designate by ten days advance written notice to the
other parties hereto. A Notice of Conversion shall be deemed given when made to
the Borrower pursuant to the Purchase Agreement.

 

5.3 Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

 

5.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder.

 

5.5 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.

 

5.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, without regard to principles of
conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York. Both parties and the individual signing this Note on behalf of the
Borrower agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note.

 

5.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.

 

4



--------------------------------------------------------------------------------

5.8 Construction. Each party acknowledges that its legal counsel participated in
the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.

 

5.9 Management Fee. Simultaneously with the execution of this Note, the Borrower
shall pay to Laurus Capital Management, LLC a management fee in an amount equal
to two percent (2%) of the Principal Amount, which such amount at the Holder’s
option may be deducted from funds made available by the Holder to the Borrower
hereunder.

 

5.10 Security Interest. The Holder has been granted a security interest in
certain assets of the Company under the Security Agreement.

 

5.11 Registered Obligation. This Note is intended to be a registered obligation
within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i) and the
Borrower (or its agent) shall register the Note (and thereafter shall maintain
such registration) as to both principal and any stated interest. Notwithstanding
any document, instrument or agreement relating to this Note to the contrary,
transfer of this Note (or the right to any payments of principal or stated
interest thereunder) may only be effected by (i) surrender of this Note and
either the reissuance by the Borrower of this Note to the new holder or the
issuance by the Borrower of a new instrument to the new holder, or (ii) transfer
through a book entry system maintained by the Borrower (or its agent), within
the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(B).

 

[Balance of page intentionally left blank; signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Secured Term Note to be signed
in its name effective as of this 30th day of December, 2005.

 

STOCKERYALE, INC.

By:   /s/    MARIANNE MOLLEUR        

Name:

  Marianne Molleur

Title:

  Senior Vice President and Chief Financial Officer

 

WITNESS:

/s/    DONNA F. HOWARD        